DETAILED ACTION
This office action is in response to the application filed on 5/21/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-7 and 17-20 are objected to because of the following informalities:  
In regards to claim 2, line 2, it appears that “select first and second set point values” should be “select the first and second set point values”.  
In regards to claim 3, line 4, it appears that “said set” should be “said set of predefined set point values”.  
In regards to claim 17, line 4, it appears that “said set.” should be “said set of predefined set point values,”.  (*Examiner notes the period after set needs to be removed) 
In regards to claim 18, line 7, it appears that “the range” should be “a range”.  
In regards to claim 19, line 4, it appears that “said set” should be “said set of predefined set point values”.  
	Claims 4-7 and 20 depend directly or indirectly from an objected claim and is/are, therefore, also objected to, for the reasons set above.  

Allowable Subject Matter
Claims 1 and 8-16 are allowed.
Claim 18 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 2-7, 17 and 19-20 would be allowable if rewritten to overcome the objection(s set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 1, the prior art fails to disclose: “...a ramp generation circuit configured, when a set point value of the second voltage switches from a first set point value to a second set point value smaller than the first set point value, to generate a first signal that includes a ramp successively representative of the first set point value, of a plurality of decreasing intermediate values between the first and second set point values, and of the second set point value; an error amplifier configured to supply a second signal representative of a difference between the first signal and a third signal representative of the current value of the second voltage; and a feedback control circuit configured to set the third voltage based on the second signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 14, the prior art fails to disclose: “...a ramp generation circuit configured, when a set point value of the second voltage switches from a first set point value to a second set point value smaller than the first set point value, to generate a first signal that includes a ramp successively representative of the first set point value, of a plurality of decreasing intermediate values between the first and second set point values, and of the second set point value; an error amplifier configured to supply a second signal representative of a difference between the first signal and a third signal representative of the current value of the second voltage; and a feedback control circuit configured to set the third voltage based on the second signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 18, the prior art fails to disclose: “...generating a first ramp signal successively representative of the first set point value, of a plurality of decreasing intermediate values in the range from the first and second set point values, and of the second set point value; an error amplifier supplying a second signal representative of a difference between the first signal and a third signal representative of the current value of the second voltage; and determining the third .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Henry; Andrew J., US 11014182, discloses a method and apparatus for providing welding type power.
Chen; Keng et al., US 20210247788, discloses a power converter implementations, programmable gain, and programmable compensation.
Adragna; Claudio, US 20210067046, discloses a driver circuit for a resonant converter, related integrated circuit, electronic converter and method.

This application is in condition for allowance except for the following formal matters: 
Objections as presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838